Mr. Presiding Justice Scanlan delivered the opinion of the court. 3. Indictment and information, § 41*—when use of language of statute not essential. In an indictment or information it is not necessary to use the very words of the statute creating the offense, but it is sufficient to use words conveying the same meaning, or which are equivalent to the words of the statute, or words which in their signification are inclusive of the statutory words, or which in common acceptation are of the same or similar import, or which substantially follow the statutory words and state them with substantial accuracy within a reasonable intendment. 4. Indictment and information, § 23*—when implied allegation sufficient. Whatever is included in or necessarily implied from an express allegation need not be otherwise averred. 5. Indictment and information, § 30*—when mode of commission of offense sufficiently described. An information averring that defendant by means of false representations “fraudulently obtained * * * credit and divers sums of money, to wit: Eleven Hundred ($1,100.00) Dollars from the Michigan Avenue Trust Company,” held not fatally defective in that such averment did not sufficiently enable defendant to understand the nature of the charge made against him, such averment being in legal effect equivalent to a direct charge that such trust company was defrauded by means of such representations.